Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 28, 2022

                                       No. 04-21-00529-CR

                                       Manuel M. AYALA,
                                           Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 399th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CR9405
                           Honorable Frank J. Castro, Judge Presiding


                                          ORDER
       Appellant’s brief was due on April 21, 2022. To date, Appellant has not filed the brief or
a motion for extension of time to file the brief.
        We order Appellant’s counsel Patrick B. Montgomery to file a motion for extension of
time, a motion to dismiss, or the brief within ten days of the date of this order.
      If no brief or motion is filed by that date, we will abate this appeal to the trial court for an
abandonment hearing without further notice. See TEX. R. APP. P. 38.8(b)(2).
       Appellant’s counsel is cautioned that, to protect Appellant’s rights, this court may initiate
proceedings under Rule 38. See id. R. 38.8(b)(4).




                                                       _________________________________
                                                       Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of April, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court